Exhibit 10.37

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

This Separation Agreement and General Release of Claims (“Agreement”) is entered
into by and between Alvin McCurdy (“Former Employee”) and Natural Alternatives
International, Inc., a Delaware corporation (“Company”).

RECITALS

A. Former Employee’s employment with the Company terminated effective on
June 30, 2009 (“Date of Termination”).

B. Former Employee and Company desire to settle and compromise any and all
possible claims between them arising out of their relationship to date,
including Former Employee’s employment with the Company, and the termination of
Former Employee’s employment with the Company, and to provide for a general
release of any and all claims relating to Former Employee’s employment and its
termination. In particular, and without limiting the generality of the
foregoing, Former Employee and Company are each parties to an Employment
Agreement dated November 20, 2006, as amended June 28, 2008 (the “Employment
Agreement”), and desire to settle and compromise any and all claims of Former
Employee pursuant to the Employment Agreement.

NOW, THEREFORE, incorporating the above recitals, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

1. Separation Payment by Company. In consideration of Former Employee’s promises
and covenants contained in this Agreement:

(a) The Company agrees to pay Former Employee the gross sum of fifty-six
thousand two hundred fifty and zero/100 dollars ($56,250.00), less all
applicable withholdings and deductions, which amount represents a severance
benefit in the amount of three (3) months’ base salary. Twenty-eight thousand
one hundred twenty-five and zero/100 dollars ($28,125.00) of such severance
benefit will be paid by the Company to Former Employee within ten (10) business
days after the Effective Date (as hereinafter defined) and the balance of the
severance benefit will be paid by the Company to Former Employee on a bi-weekly
basis over the three (3) month period following the Effective Date, with the
first such payment to be processed with the next regularly scheduled Company
payroll after the Effective Date. Former Employee acknowledges and agrees he has
received payment for all unused, accrued vacation pay, as well as all salary to
which he was entitled through the Date of Termination, less all applicable
withholdings and deductions.

(b) Former Employee shall be entitled to receive continuing group health
insurance coverage pursuant to COBRA and, should Former Employee elect to
continue group health insurance coverage pursuant to COBRA, the Company will,
following the Effective Date, pay the premiums for such continuation coverage
for a period of three (3) months in the amount of one thousand nine hundred
three and sixty-three/100 dollars ($1,903.63) per month for a total of five
thousand seven hundred one and eighty-nine/100 dollars ($5,701.89).



--------------------------------------------------------------------------------

(c) Former Employee acknowledges and agrees that (i) the amounts set forth above
represent additional payments to Former Employee, over and above all
compensation (including salary, wages, bonuses, or benefits) to which Former
Employee would otherwise be entitled due to Former Employee’s employment with
the Company and but for Former Employee’s execution of this Agreement, Former
Employee would not otherwise be entitled to such payments; and (ii) the payments
set forth in Sections 1(a) and 1(b) represent the total consideration due to
Former Employee from the Company under this Agreement.

2. Release.

(a) Former Employee does hereby unconditionally, irrevocably and absolutely
release and forever discharge the Company, and its subsidiaries and affiliates,
and its and their respective past and present directors, officers, employees,
representatives, agents, attorneys, stockholders, insurers, successors and/or
assigns (hereinafter individually a “Released Party” and collectively, the
“Released Parties”), from any and all losses, liabilities, claims, demands,
causes of action, or suits of any type, whether in law and/or in equity, related
directly or indirectly or in any way in connection with any transaction, affairs
or occurrences between them to date, including, but not limited to, Former
Employee’s employment with the Company and the termination of said employment.
Former Employee agrees and understands the release given by Former Employee to
the Released Parties in this Agreement applies, without limitation, to all wage
claims, tort and/or contract claims, common law claims, claims for wrongful
termination and/or retaliatory discharge, and claims arising under the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, the
Civil Rights Act of 1964 (Title VII), the Civil Rights Act of 1991,
Section 1981, the Americans with Disabilities Act, the Rehabilitation Act of
1973, the Equal Pay Act, the California Fair Employment and Housing Act, the
Unruh and Ralph Civil Rights Act, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, the Family and Medical Leave Act,
the Employee Retirement and Income Security Act, the California Labor Code, the
California Worker Adjustment and Retraining Notification Act, all as amended,
any and all federal, state or local laws, regulations, statutes or ordinances
governing discrimination and/or harassment in employment, and the California
Business and Professions Code. This release does not extend to any matters that
may not be released in this manner as a matter of law.

(b) Former Employee warrants, represents, acknowledges and agrees that Former
Employee has not filed or otherwise cooperated in the authorization of the
filing of any complaints, charges, or lawsuits against any Released Party with
any governmental agency or court. If such a complaint, charge or lawsuit has
been filed on Former Employee’s behalf or is filed in the future, Former
Employee hereby waives, releases and discharges any right to recover thereunder
from any Released Party.

 

- 2 -



--------------------------------------------------------------------------------

3. Confidentiality.

(a) Former Employee agrees that all matters relative to this Agreement shall
remain confidential. Accordingly, Former Employee hereby agrees that Former
Employee shall not discuss, disclose or reveal to any other persons, entities or
organizations, whether within or outside of the Company, with the exception of
Former Employee’s legal counsel, financial, tax and business advisors, and such
other persons as may be reasonably necessary for the management of the Former
Employee’s affairs, the terms, amounts and conditions of settlement and of this
Agreement. Notwithstanding the above, Former Employee acknowledges that Company
may be required to disclose certain terms, aspects or conditions of this
Agreement and/or Former Employee’s termination of employment in Company’s public
filings made with the United States Securities and Exchange Commission and
Former Employee hereby expressly consents to any such required disclosures.

(b) Former Employee shall not make, issue, disseminate, publish, print or
announce any news release, public statement or announcement with respect to
these matters, or any aspect thereof, the reasons therefore and the terms or
amounts of this Agreement.

4. Return of Documents and Equipment. Former Employee represents that Former
Employee has returned to the Company all Company Property (as such term is
defined in that certain Confidential Information and Invention Assignment
Agreement, Covenant of Exclusivity and Covenant Not To Compete by and between
Former Employee and Company). In the event Former Employee has not returned all
Company Property, Former Employee agrees to reimburse the Company for any
reasonable expenses it incurs in an effort to have such property returned. These
reasonable expenses include attorneys’ fees and costs.

5. Civil Code Section 1542 Waiver.

(a) Former Employee expressly accepts and assumes the risk that if facts with
respect to matters covered by this Agreement are found hereafter to be other
than or different from the facts now believed or assumed to be true, this
Agreement shall nevertheless remain effective. It is understood and agreed that
this Agreement shall constitute a general release and shall be effective as a
full and final accord and satisfaction and as a bar to all actions, causes of
action, costs, expenses, attorneys’ fees, damages, claims and liabilities
whatsoever, whether or not now known, suspected, claimed or concealed pertaining
to the released claims. Former Employee acknowledges that Former Employee is
familiar with California Civil Code §1542, which provides and reads as follows:

“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”

(b) Former Employee expressly waives and relinquishes any and all rights or
benefits which Former Employee may have under, or which may be conferred upon
Former Employee by the provisions of California Civil Code §1542, as well as any
other similar state or federal statute or common law principle, to the fullest
extent that Former Employee may lawfully waive such rights or benefits
pertaining to the released claims.

 

- 3 -



--------------------------------------------------------------------------------

6. Right to Consult Legal Counsel; Review Period.

(a) Former Employee is aware of and acknowledges the following: (i) Former
Employee has the right, at Former Employee’s expense, to consult with an
attorney before signing this Agreement, has been advised in writing to do so,
and has done so to the extent desired; (ii) Former Employee has twenty-one
(21) days from the date of Former Employee’s receipt of this Agreement to review
and consider this Agreement, and Former Employee may use as much of this
twenty-one (21) day period as Former Employee wishes before signing; (iii) for a
period of seven (7) days following the execution of this Agreement, Former
Employee may revoke this Agreement by delivering a written notice specifically
stating Former Employee’s desire to revoke this Agreement to the Company c/o Ken
Wolf, Natural Alternatives International, Inc., 1185 Linda Vista Drive, San
Marcos, California 92078, which notice must be received by the Company not later
than midnight on the seventh day following execution of this Agreement by Former
Employee, and this Agreement shall not become effective or enforceable until the
revocation period has expired; and (iv) this Agreement shall become effective
eight (8) days after it is signed by Former Employee and the Company (provided
it is not revoked), and in the event the parties do not sign on the same date,
this Agreement shall become effective at 12:01 a.m. on the eighth day after the
date it is signed by Former Employee (“Effective Date”). Former Employee shall,
promptly upon signing this Agreement, deliver the executed original of the
Agreement to the Company to the attention of Ken Wolf.

(b) In the event Former Employee elects to execute this Agreement before the end
of the twenty-one (21) day review period provided to Former Employee and thereby
waive the remainder of the twenty-one (21) day review period, Former Employee
does so knowingly and voluntarily, and Former Employee acknowledges and
represents that the Company has not in any way coerced Former Employee to do so
or otherwise threatened to withdraw or alter the Company’s offer of severance
pay set forth in this Agreement before the expiration of such twenty-one
(21) day period.

7. Entire Agreement. The parties declare and represent that, with the exception
of the Mutual Agreement to Mediate and Arbitrate Claims and the Confidential
Information and Invention Assignment Agreement, Covenant of Exclusivity and
Covenant Not to Compete each entered into by and between the Company and Former
Employee effective as of November 20, 2006 (collectively, the “Prior
Agreements”), no promise, inducement or agreement not herein expressed has been
made to them and that this Agreement, together with the Prior Agreements,
contain the entire agreement between and among the parties with respect to the
subject matter hereof, and that the terms of this Agreement are contractual and
not a mere recital. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties with respect to the subject
matter hereof with the exception of the Prior Agreements.

8. Applicable Law. This Agreement is entered into in the State of California.
The validity, interpretation, and performance of this Agreement shall be
construed and interpreted according to the laws of the State of California.

 

- 4 -



--------------------------------------------------------------------------------

9. Agreement as Defense. This Agreement may be pleaded as a full and complete
defense and may be used as the basis for an injunction against any action, suit
or proceeding which may be prosecuted, instituted or attempted by either party
in breach thereof.

10. Severability. If any provision of this Agreement, or part thereof, is held
invalid, void or voidable as against public policy or otherwise, the invalidity
shall not affect other provisions, or parts thereof, which may be given effect
without the invalid provision or part. To this extent, the provisions, and parts
thereof, of this Agreement are declared to be severable.

11. No Admission of Liability. It is understood that this Agreement is not an
admission of any liability by any person, firm, association or corporation.

12. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.

13. Representation of No Assignment. The parties represent and warrant that they
have not heretofore assigned, transferred, subrogated or purported to assign,
transfer or subrogate any claim released herein to any person or entity.

14. Cooperation. The parties hereto agree that, for their respective selves,
heirs, executors and assigns, they will abide by this Agreement, the terms of
which are meant to be contractual, and further agree that they will do such acts
and prepare, execute and deliver such documents as may reasonably be required in
order to carry out the objectives of this Agreement.

15. Arbitration. Any dispute arising out of or relating to this Agreement shall
be resolved pursuant to that certain Mutual Agreement to Mediate and Arbitrate
Claims made and entered into effective as of November 20, 2006, by and between
the Company and Former Employee.

17. Legal Representation; Independent Counsel. The law firm of K&L Gates LLP has
prepared this Agreement on behalf of the Company based on the Company’s
instructions. K&L Gates LLP does not represent any other party to this
Agreement. In executing this Agreement, Former Employee represents that Former
Employee has neither requested nor been given legal advice or counsel by K&L
Gates LLP or any of its attorneys. Former Employee is aware of Former Employee’s
right to obtain separate legal counsel with respect to the negotiation and
execution of this Agreement and acknowledges that K&L Gates LLP has recommended
that Former Employee retain Former Employee’s own counsel for such purpose.
Former Employee further acknowledges that Former Employee (i) has read and
understands this Agreement; (ii) has had the opportunity to retain separate
counsel in connection with the negotiation and execution of this Agreement; and
(iii) has relied on the advice of separate counsel with respect to this
Agreement or made the conscious decision not to retain counsel in connection
with the negotiation and execution of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

18. Further Acknowledgements. Each party represents and acknowledges that it is
not being influenced by any statement made by or on behalf of the other party to
this Agreement. Former Employee and the Company have relied and are relying
solely upon his, her or its own judgment, belief and knowledge of the nature,
extent, effect and consequences relating to this Agreement and/or upon the
advice of their own legal counsel concerning the consequences of this Agreement.

[Signatures on following page.]

 

- 6 -



--------------------------------------------------------------------------------

THIS AGREEMENT AFFECTS YOUR RIGHTS. BEFORE SIGNING THIS AGREEMENT, PLEASE MAKE
SURE THAT YOU HAVE READ IT CAREFULLY. YOU ARE INVITED AND ADVISED TO CONSULT
WITH AN ATTORNEY BEFORE YOU SIGN IT. IN EXCHANGE FOR THE SEVERANCE PAY OFFERED
BY THE COMPANY, YOU ARE AGREEING TO WAIVE CERTAIN IMPORTANT RIGHTS.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date(s)
shown below.

 

FORMER EMPLOYEE /s/ Alvin McCurdy

Alvin McCurdy Dated:   July 1, 2009

Executed in:   Anaheim   , California   (City)  

COMPANY Natural Alternatives International, Inc., a Delaware corporation By:  
/s/ Kenneth Wolf       (Signature)  

Printed Name:   Kenneth Wolf

Title:   CFO

Dated:   July 6, 2009

Executed in:   San Marcos   , California   (City)  

 

- 7 -